F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit

                                                                          JUN 27 2003
                      UNITED STATES COURT OF APPEALS
                                                                     PATRICK FISHER
                                                                               Clerk
                                   TENTH CIRCUIT



 UNITED STATES OF AMERICA,

          Plaintiff - Appellee,
                                                        No. 02-5169
 v.
                                                   (D.C. No. 98-CR-21-C)
                                                  (N. District of Oklahoma)
 LINDA MAYNARD,

          Defendant - Appellant.


                             ORDER AND JUDGMENT *


Before KELLY, BRISCOE, and LUCERO, Circuit Judges.


      Upon revoking Linda Maynard’s probation, the district court sentenced her

to thirty months’ imprisonment followed by twelve months’ supervised release.

Maynard appeals, contending that the district court abused its discretion in

sentencing her to this term of imprisonment. We exercise jurisdiction pursuant to

28 U.S.C. § 1291 and 18 U.S.C. § 3742(a), and affirm.



      *
         The case is unanimously ordered submitted without oral argument
pursuant to Fed. R. App. P. 34(a)(2) and 10th Cir. R. 34.1(G). This order and
judgment is not binding precedent, except under the doctrines of law of the case,
res judicata, and collateral estoppel. The court generally disfavors the citation of
orders and judgments; nevertheless, an order and judgment may be cited under the
terms and conditions of 10th Cir. R. 36.3.
                                         I

      In January of 1999, Maynard pled guilty to misprision of a felony in

violation of 18 U.S.C. § 4, and was sentenced to three years’ probation. On

March 18, 2002, the United States Probation Office filed a Petition for

Revocation of Probation, alleging that Maynard violated the terms of her

probation by obstructing a police investigation in violation of Oklahoma law.

Specifically, the petition stated that on March 3, 2002, while investigating the

murder of Rhoda Chastain, Tulsa police officer Dan Ward went to Maynard’s

home, looking for suspects Shaila McCully and Robert Dwayne McCully.

Maynard told the officers that she “gave the suspects a ride to a convenience store

outside of Sapulpa,” when in fact she had transported them to her niece’s home in

Sand Springs, Oklahoma. (1 R. at 339.) Maynard admits that she lied to the

police officer regarding the suspects’ whereabouts, but insists that she did not

know that the suspects were accused of murder at the time she had contact with

them. We note, however, it is undisputed that when Maynard was questioned by

the police officer, she was told the McCullyes were sought in connection with a

murder.

      Maynard waived a revocation hearing, stipulating that she violated the

terms of her probation. Before sentencing, Maynard filed a “Response to the

Probation Officer’s Sentencing Memorandum and Petition for Revocation,” in


                                        -2-
which she recounted her flawless probation record and requested a sentence of

supervised release for her probation violation; the government likewise

recommended that Maynard be sentenced to a term of supervised release.

Notwithstanding the government’s recommendation, the district court sentenced

Maynard to thirty months’ imprisonment. Maynard appeals, contending that the

district court’s sentence was an abuse of discretion because (1) the recommended

sentencing range under Chapter 7 1 was six to twelve months; (2) she had nearly

completed her three-year term of probation; (3) the government recommended

supervised release; and (4) there was no evidence that Maynard knowingly

assisted the murder suspects.


                                         II

      Sentences imposed after a probation revocation are governed by 18 U.S.C.

§ 3565. See United States v. Garfinkle, 261 F.3d 1030, 1032 (10th Cir. 2001).

Pursuant to § 3565, if a defendant violates a condition of probation, the district

court has the authority to revoke the probation and sentence the defendant up to

the maximum term available for the underlying federal crime of conviction.

§ 3565(a)(2). In so doing, the sentencing court must comply with subchapter A of

the general sentencing statutes, set forth in 18 U.S.C. §§ 3551–3559, and consider


      1
        Chapter 7 of the Guidelines relates to violations of probation and
supervised release.

                                        -3-
the sentencing guidelines. Id. In the case at bar, Maynard’s state offense of

obstructing a police investigation was a Grade C violation. Given her criminal-

history category of IV, the recommended sentencing range was six to twelve

months’ imprisonment under Chapter 7, U.S.S.G. § 7B1.4, but the statutory

maximum for the underlying conviction of misprision of a felony is three years.

Thus, the thirty-month sentence was within the statutory maximum, but outside

the range recommended in Chapter 7.

         When a district court imposes a sentence after revocation of probation in

excess of that recommended in Chapter 7, “we will not reverse if it can be

determined from the record to have been reasoned and reasonable.” United States

v. Lee, 957 F.2d 770, 774 (10th Cir. 1992). We review the district court’s

findings of fact for clear error and review de novo its application of the

Sentencing Guidelines. United States v. Davis, 151 F.3d 1304, 1308 (10th Cir.

1998).

         In sentencing Maynard, the district court complied with its obligations to

consider the sentencing guidelines. See Lee, 957 F.2d at 774 ( holding that

Chapter 7 recommendations “must be considered by the trial court in its

deliberations concerning punishment for violation of conditions of supervised

release”). At the same time, the court recognized that it was not bound by the

applicable recommendations for sentencing under § 7B1.4. See United States v.


                                          -4-
Hurst, 78 F.3d 482, 483 (10th Cir. 1996) (“Section 7B1.4 is . . . not a sentencing

guideline per se; it is merely a policy statement” (quotation omitted)).

Concluding that Maynard “fully understood the consequences of not cooperating

and assisting the police,” the district court sentenced Maynard to a thirty-month

prison term “to reflect the seriousness of the conduct resulting in the revocation

of this probation.” (4 R. at 7.) In light of the grave significance of obstructing a

murder investigation and the fact that Maynard’s sentence was less than the three-

year statutory maximum for her underlying conviction for misprision of a felony,

the district court’s sentence was reasoned and reasonable. Accordingly, we

AFFIRM.



                                        ENTERED FOR THE COURT


                                        Carlos F. Lucero
                                        Circuit Judge




                                         -5-